Citation Nr: 0912030	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1951 
to September 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the Veteran's claim for service connection for 
bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
June 22, 2004, the date of receipt of his claim.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In February 2009, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  

The Board is remanding the Veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

As mentioned, the Veteran is appealing his initial 
noncompensable rating for bilateral hearing loss.  See his 
August 2005 letter.

Ratings for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.



To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id.  See also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
rating for hearing impairment is derived by a "mechanical" 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The Veteran's initial noncompensable disability rating was 
based on the results of a January 2005 VA compensation 
audiology examination at the local VA Medical Center (VAMC) 
in Houston showing that his pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
45
45
LEFT
25
25
45
45
50

The average puretone threshold was 40 in the right ear and 41 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.  

During that January 2005 VA audiological examination, the 
Veteran reported that his situation of greatest difficulty 
was "hearing conversations."  That was a description of the 
effect of his disability on his daily activities.  38 C.F.R. 
§ 4.10.  See also Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

If the Veteran's puretone threshold at each of the four 
specified frequencies of 1,000-4,000 Hertz is 55 decibels or 
more, the Roman numeral value is determined using both Table 
VI and VIA, whichever results in a higher numeral value.  
See 38 C.F.R. § 4.86(a) (discussing exceptional patterns of 
hearing impairment).  
Here, though, the Veteran's puretone thresholds did not meet 
the standard for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a).  He also did not have a puretone 
threshold of 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz to warrant application of 
38 C.F.R. § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.

Rather, applying the results of that January 2005 examination 
to Table VI of the VA regulations yields a Roman numeral 
value of I in the right ear and I in the left ear.  Applying 
these values to Table VII, in turn, results in a 0 percent 
rating and not more.

As the Veteran disagrees with his initial rating assignment 
following the grant of service connection, however, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, his rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  And, concerning this point, there is evidence 
suggesting his hearing loss may have increased during the 
pendency of his appeal - although it remains uncertain 
whether this increase is sufficient to warrant a higher, 
i.e., compensable rating.

Aside from his January 2005 VA compensation examination at 
the local VAMC in Houston, the Veteran has had annual VA 
hearing examinations in June 2004 and June 2005 at the VA 
Hospital (VAH) in Madison, Illinois, although not for 
compensation purposes.  Unfortunately, the reports of those 
evaluations at the Madison facility are not presented in the 
type of graphical format described in §§ 4.85 and 4.86 to 
permit the Board to determine whether they show greater 
hearing loss.  The Board, itself, is not permitted to 
interpret the data in those reports.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  And, regardless, the report of 
the more recent June 2005 evaluation indicates in the remarks 
section that the Veteran had "stable" hearing loss, 
suggesting no increase in his disability since his prior 
evaluation.



The Veteran has since had another VA compensation examination 
at the local VAMC in Houston during the pendency of his 
appeal for a higher initial rating.  This more recent 
evaluation was in May 2008.  But after reviewing the 
Veteran's claims file and medical history and conducting an 
objective clinical evaluation, the examiner was unable to 
obtain reliable puretone thresholds or word recognition 
scores required to ascertain the current level of the 
Veteran's hearing loss.

The Veteran was reexamined only a few months later, in July 
2008, but again, this time at the VAH in Madison, Illinois 
(rather than at the local VAMC in Houston, Texas).  The 
report of that July 2008 reexamination starts out by 
indicating a previous examination in June 2006 (so following 
the yearly examinations the Veteran had had at this facility 
in June 2004 and June 2005) had shown "mild-severe 
sensorineural hearing loss 750-8000 Hz (AD) [right ear]" and 
"moderate-severe sensorineural hearing loss 500-8000 Hz (AS) 
[left ear]."  The examiner's report also indicates the 
Veteran believed his hearing had gotten worse during the two 
years since the June 2006 evaluation.  The VA compensation 
examiner therefore recommended a 4-week follow-up.  

During the next two months, August and September 2008, the 
Veteran had the follow-up examinations - including fitting 
new hearing aids since his old ones were no longer sufficient 
to provide the required amount of amplification.  The reports 
of those follow-up evaluations note the results of the July 
2008 examination had suggested a "slight decline" in his 
hearing acuity.  

During his February 2009 hearing before the Board, the 
Veteran cited the results of those July, August and September 
2008 evaluations at the VAH in Madison, Illinois, as grounds 
for increasing the rating for his bilateral hearing loss to a 
compensable level (maintaining his hearing loss is at least 
40-percent disabling).  He alleged that the audiologists at 
the VAH in Madison, Illinois, are much better at assessing 
the severity of his bilateral hearing loss versus those at 
the local VAMC in Houston, Texas, who conducted his VA 
compensation examinations.



But even if indeed true, the audiologists at the VAH in 
Madison - just as they failed to after examining the Veteran 
in June 2004 and June 2005, did not provide the puretone 
thresholds for the relevant frequencies or the speech 
recognition measurements after more recently examining him in 
July, August and September 2008 - especially in the type of 
graphical format required to ascertain the current level of 
disability according to the rating criteria of 38 C.F.R. 
§§ 4.85 and 4.86.  See again Kelly, 7 Vet. App. at 474.

This additional evidence from the VAH in Madison is 
sufficient, however, to suggest the Veteran's hearing loss 
may be worse than when he was originally examined and rated 
for compensation purposes.  So another VA compensation 
examination is needed to assist in making this important 
determination.  The Court has held that when a Veteran claims 
that a disability is worse than when originally rated (or 
last examined by VA), and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See also, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).  Such is the situation here.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to assess the 
current severity of his bilateral hearing 
loss, specifically measuring puretone 
thresholds in the applicable frequencies 
of 1,000, 2,000, 3,000 and 4,000 Hertz 
(and the resulting average) and his 
speech recognition scores in accordance 
with 38 C.F.R. §§ 4.85 and 4.86.  

The claims file, including a complete 
copy of this remand and the results of 
the additional hearing evaluation the 
Veteran has had at the VAH in Madison, 
Illinois (versus at the local VAMC in 
Houston, Texas) must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the Veteran's claim 
for a higher rating for his bilateral 
hearing loss in light of any additional 
evidence, considering whether the rating 
should be "staged" under Fenderson.

If the disposition does not meet the 
Veteran's satisfaction, send him and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




